Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 27, 2007                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  132018                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  HOUDINI PROPERTIES, LLC,                                                                             Stephen J. Markman,
                                                                                                                      Justices
            Plaintiff-Appellant,
                                                                    SC: 132018
  v                                                                 COA: 266338
                                                                    Wayne CC: 05-504139-CZ
  CITY OF ROMULUS,
             Defendant-Appellee.
  ______________________________

         On order of the Chief Justice, the motion by defendant-appellee for extension of
  time for filing its supplemental brief and the response thereto in which plaintiff-appellant
  requests a similar extension are considered and, it appearing that both briefs were filed
  August 10, 2007, the time for filing for both parties is extended to that date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 27, 2007                     _________________________________________
                                                                               Clerk